DETAILED ACTION
                                    Response to Amendment
-	The reply filed on 04/20/22, has been entered. Claims 1 and 9 are amended. Claim 10 is cancelled. Claims 12 and 13 are added. Claims 1-9 and 11-13 are pending in the application.
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.

                                      Allowable Subject Matter 
1.	Claims 1-9 and 11-13 are allowed. The following is an Examiner's statement of reasons for allowance:	           
Independent claim 1 of the present application teaches, for example, “a method for copying data elements of a source array into a target array, wherein both the source array and the target array have at least two data elements, wherein each data element has a value, the method comprising: copying the data elements of the source array into the target array in the sequence of a permutation of the order in which the data elements appear in the source array, wherein after each copying a data element of the source array into the target array, the source array, the target array, or the source array and the target array are permutated”. 
The prior arts of record singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “copying data elements of a source array into a target array, wherein both the source array and the target array have at least two data elements, wherein each data element has a value, the method comprising: copying the data elements of the source array into the target array in the sequence of a permutation of the order in which the data elements appear in the source array, wherein after each copying a data element of the source array into the target array, the source array, the target array, or the source array and the target array are permutated”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 9 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.		
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112